DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 5/3/2022 has been entered. Claims 1-2, 9-10 and 17-18 have been amended. Claims 1-20 are still pending in this application, with claims 1, 9 and 17 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-11, 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nayeb Nazar et al. (US 2011/0249578; provided in Applicant’s IDS dated 7/29/2020, hereinafter Nazar) in view of Gao et al. (US 2015/0245345, hereinafter Gao).

Regarding claim 1, Nazar discloses a method of wireless communication at a user equipment (UE), comprising: receiving downlink control information (DCI), the DCI including a channel state information (CSI) request [Nazar Figure 5 discloses a method of reporting channel state information (CSI). A UE receives a downlink control information (DCI) (Nazar paragraph 0078). A CSI request field in DCI may include a value indicative of whether a CSI report is triggered (Nazar paragraph 0080, also see Nazar claims 1 and 6)];
Determining, based at least in part on the CSI request, a CSI for a component carrier [A CSI request field may indicate whether the serving cell or set of cells for which the CSI report is triggered (Nazar paragraph 0080). The CSI may be related to CCs (component carriers) or serving cells (See Nazar paragraphs 0067-0068)];  
Selecting, based at least in part the determined CSI, a CSI subframe associated with reporting a CSI; and transmitting the CSI in the selected CSI subframe [Nazar discloses that based on the indication to transmit CSI report, the UE determines a subframe for reporting CSI (see Nazar paragraph 0078. Nazar claims 7-8 also disclose that the CSI is transmitted in the subframe].
Although Nazar discloses regarding a subframe for reporting CSI (see above); Nazar does not expressly disclose the feature of selecting, based at least in part the determined CSI, a CSI subframe associated with reporting a CSI.
However, in the same or similar field of invention, Gao discloses that based on CSI reporting of the carrier, the UE determines CSI transmission bits in current subframe (Gao paragraphs 0073 and 0074). As Nazar already discloses that the UE may determine a subframe for CSI reporting based on CSI indication, and transmitting the CSI in the subframe (see Nazar paragraph 0078); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar and Gao to have the features of selecting, based at least in part the determined CSI, a CSI subframe associated with reporting a CSI, and transmitting the CSI in the selected CSI subframe. The suggestion/motivation would have been to accurately determine CSI and ensure accuracy and integrity of uplink information transmission (Gao paragraph 0030).

Regarding claim 2, Nazar and Gao disclose the method of claim 1. Nazar and Gao further disclose wherein the CSI request comprises one or more bits of a CSI request field [Nazar discloses that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); indicating a bit of CSI request field]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Nazar and Gao disclose the method of claim 2. Nazar and Gao further disclose wherein the one or more bits of the CSI request field indicate whether to report the CSI [Nazar discloses that the CSI request field includes a value indicative of whether aperiodic CSI report is triggered (Nazar paragraph 0080); which indicates whether to report the CSI]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 5, Nazar and Gao disclose the method of claim 1. Nazar and Gao further disclose wherein: transmitting the CSI in the selected CSI subframe is based at least in part on a priority level associated with reporting the CSI and a shared resource of the CSI subframe [Nazar discloses that CQI may be reported periodically or aperiodically, and the UE can be configured to transmit these reporting in the same subframe such that an aperiodic report may be transmitted on uplink shared channel (i.e. shared resource of the subframe) (Nazar paragraph 0055). Further, the aperiodic or periodic reporting may be prioritized based on rules (Nazar paragraphs 0108-0109); indicating transmitting CSI based on a priority level and a shared resource of the CSI subframe]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Nazar and Gao disclose the method of claim 1. Nazar and Gao further disclose wherein the CSI subframe is associated with one of a downlink subframe or a special subframe [Nazar discloses that the indication to transmit an aperiodic CSI may be received in a subframe. The UE receives downlink control information format in subframe n (see Nazar paragraph 0078); which indicates a downlink subframe associated with CSI]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 9, Nazar discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive downlink control information (DCI), the DCI including a channel state information (CSI) request [Nazar Figure 1B discloses a WTRU (UE) which includes a processor and a memory (Nazar paragraphs 0037-0038). Nazar Figure 5 discloses a method of reporting channel state information (CSI). A UE receives a downlink control information (DCI) (Nazar paragraph 0078). A CSI request field in DCI may include a value indicative of whether a CSI report is triggered (Nazar paragraph 0080, also see Nazar claims 1 and 6)],
Determine, based at least in part on the CSI request, a CSI for a component carrier [A CSI request field may indicate whether the serving cell or set of cells for which the CSI report is triggered (Nazar paragraph 0080). The CSI may be related to CCs (component carriers) or serving cells (See Nazar paragraphs 0067-0068)];
Select, based at least in part on the determined CSI, a CSI subframe associated with reporting a CSI; and transmit the CSI in the selected CSI subframe [Nazar discloses that based on the indication to transmit CSI report, the UE determines a subframe for reporting CSI (see Nazar paragraph 0078. Nazar claims 7-8 also disclose that the CSI is transmitted in the subframe].
Although Nazar discloses regarding a subframe for reporting CSI (see above); Nazar does not expressly disclose the feature of selecting, based at least in part the determined CSI, a CSI subframe associated with reporting a CSI.
However, in the same or similar field of invention, Gao discloses that based on CSI reporting of the carrier, the UE determines CSI transmission bits in current subframe (Gao paragraphs 0073 and 0074). As Nazar already discloses that the UE may determine a subframe for CSI reporting based on CSI indication, and transmitting the CSI in the subframe (see Nazar paragraph 0078); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar and Gao to have the features of selecting, based at least in part the determined CSI, a CSI subframe associated with reporting a CSI, and transmitting the CSI in the selected CSI subframe. The suggestion/motivation would have been to accurately determine CSI and ensure accuracy and integrity of uplink information transmission (Gao paragraph 0030).

Regarding claim 10, Nazar and Gao disclose the apparatus of claim 9. Nazar and Gao further disclose wherein the CSI request comprises one or more bits of a CSI request field [Nazar discloses that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); indicating a bit of CSI request field]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 11, Nazar and Gao disclose the apparatus of claim 10. Nazar and Gao further disclose wherein the one or more bits of the CSI request field indicate whether to report the CSI [Nazar discloses that the CSI request field includes a value indicative of whether aperiodic CSI report is triggered (Nazar paragraph 0080); which indicates whether to report the CSI]. In addition, the same motivation is used as the rejection of claim 10. 

Regarding claim 13, Nazar and Gao disclose the apparatus of claim 9. Nazar and Gao further disclose wherein transmitting the CSI in the selected CSI subframe is based at least in part on a priority level associated with reporting the CSI and a shared resource of the CSI subframe [Nazar discloses that CQI may be reported periodically or aperiodically, and the UE can be configured to transmit these reporting in the same subframe such that an aperiodic report may be transmitted on uplink shared channel (i.e. shared resource of the subframe) (Nazar paragraph 0055). Further, the aperiodic or periodic reporting may be prioritized based on rules (Nazar paragraphs 0108-0109); indicating transmitting CSI based on a priority level and a shared resource of the CSI subframe]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 14, Nazar and Gao disclose the apparatus of claim 9. Nazar and Gao further disclose wherein the CSI subframe is associated with one of a downlink subframe or a special subframe [Nazar discloses that the indication to transmit an aperiodic CSI may be received in a subframe. The UE receives downlink control information format in subframe n (see Nazar paragraph 0078); which indicates a downlink subframe associated with CSI]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 17, Nazar discloses a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: receive downlink control information (DCI), the DCI including a channel state information (CSI) request [Nazar Figure 5 discloses a method of reporting channel state information (CSI). A UE receives a downlink control information (DCI) (Nazar paragraph 0078). A CSI request field in DCI may include a value indicative of whether a CSI report is triggered (Nazar paragraph 0080, also see Nazar claims 1 and 6). Nazar also discloses that the methods may be implemented in a computer program, or software/firmware incorporated in a computer-readable medium for execution by a computer or a processor (Nazar paragraph 0194)];
Determine, based at least in part on the CSI request, a CSI for a component carrier [A CSI request field may indicate whether the serving cell or set of cells for which the CSI report is triggered (Nazar paragraph 0080). The CSI may be related to CCs (component carriers) or serving cells (See Nazar paragraphs 0067-0068)];
Select, based at least in part on the determined CSI, a CSI subframe associated with reporting a CSI; and transmit the CSI in the selected CSI subframe [Nazar discloses that based on the indication to transmit CSI report, the UE determines a subframe for reporting CSI (see Nazar paragraph 0078. Nazar claims 7-8 also disclose that the CSI is transmitted in the subframe]. 
Although Nazar discloses regarding a subframe for reporting CSI (see above); Nazar does not expressly disclose the feature of selecting, based at least in part the determined CSI, a CSI subframe associated with reporting a CSI.
However, in the same or similar field of invention, Gao discloses that based on CSI reporting of the carrier, the UE determines CSI transmission bits in current subframe (Gao paragraphs 0073 and 0074). As Nazar already discloses that the UE may determine a subframe for CSI reporting based on CSI indication, and transmitting the CSI in the subframe (see Nazar paragraph 0078); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar and Gao to have the features of selecting, based at least in part the determined CSI, a CSI subframe associated with reporting a CSI, and transmitting the CSI in the selected CSI subframe. The suggestion/motivation would have been to accurately determine CSI and ensure accuracy and integrity of uplink information transmission (Gao paragraph 0030).

Regarding claim 18, Nazar and Gao disclose the non-transitory computer-readable medium of claim 17. Nazar and Gao further disclose wherein the CSI request comprises one or more bits of a CSI request field [Nazar discloses that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); indicating a bit of CSI request field]. In addition, the same motivation is used as the rejection of claim 17. 

Regarding claim 19, Nazar and Gao disclose the non-transitory computer-readable medium of claim 18. Nazar and Gao further disclose wherein the one or more bits of the CSI request field indicate whether to report the CSI [Nazar discloses that the CSI request field includes a value indicative of whether aperiodic CSI report is triggered (Nazar paragraph 0080); which indicates whether to report the CSI]. In addition, the same motivation is used as the rejection of claim 18.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Gao, and further in view of Koskela et al. (US 2014/0036818; provided in Applicant’s IDS dated 7/29/2020, hereinafter Koskela).

Regarding claim 7, Nazar and Gao disclose the method of claim 1. Although Nazar and Gao disclose the method for reporting CSI with carrier aggregation (see Nazar paragraph 0005); Nazar and Gao do not expressly disclose wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band.
However, in the same or similar field of invention, Koskela discloses that upon receiving uplink carrier aggregation allocation, which includes allocation for licensed and unlicensed band resources, the UE may sense resources on unlicensed band after receiving the allocation in DCI message (Koskela paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Gao and Koskela to have the feature of wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band. The suggestion/motivation would have been to provide efficient signaling method for enabling controlled deferring for transmission applying carrier aggregation with licensed and unlicensed frequency bands (Koskela paragraph 0016). 

Regarding claim 15, Nazar and Gao disclose the apparatus of claim 9. Although Nazar and Gao disclose the method for reporting CSI with carrier aggregation (see Nazar paragraph 0005); Nazar and Gao do not expressly disclose wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band.
However, in the same or similar field of invention, Koskela discloses that upon receiving uplink carrier aggregation allocation, which includes allocation for licensed and unlicensed band resources, the UE may sense resources on unlicensed band after receiving the allocation in DCI message (Koskela paragraph 0071). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Gao and Koskela to have the feature of wherein the DCI is received from a base station configured to transmit in a carrier aggregation mode based at least in part on utilizing both a licensed radio frequency spectrum band and an unlicensed radio frequency spectrum band. The suggestion/motivation would have been to provide efficient signaling method for enabling controlled deferring for transmission applying carrier aggregation with licensed and unlicensed frequency bands (Koskela paragraph 0016).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nazar in view of Gao, and further in view of Etemad et al. (US 2013/0301548; provided in Applicant’s IDS dated 7/29/2020, hereinafter Etemad).

Regarding claim 8, Nazar and Gao disclose the method of claim 1. Although Nazar and Gao disclose that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); Nazar and Gao do not expressly disclose wherein the indication comprises a 0 value state or a 1 value state.
However, in the same or similar field of invention, Etemad Figure 2 discloses a value “00” indicating no aperiodic CSI report (i.e. a 0 value state); and a value “01” indicating triggering aperiodic CSI report for serving cell (i.e. a 1 value state) (see Etemad paragraphs 0030-0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Gao and Etemad to have the feature of wherein the DCI comprises an indication associated with aperiodic CSI reporting, wherein the indication comprises a 0 value state or a 1 value state. The suggestion/motivation would have been to have sufficient control and signaling mechanisms for effective management of CoMP communications with a UE (Etemad paragraph 0003).

Regarding claim 16, Nazar and Gao disclose the apparatus of claim 9. Although Nazar and Gao disclose that the indication is conveyed using aperiodic CSI request bit in DCI (Nazar paragraph 0133); Nazar and Gao do not expressly disclose wherein the indication comprises a 0 value state or a 1 value state.
However, in the same or similar field of invention, Etemad Figure 2 discloses a value “00” indicating no aperiodic CSI report (i.e. a 0 value state); and a value “01” indicating triggering aperiodic CSI report for serving cell (i.e. a 1 value state) (see Etemad paragraphs 0030-0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nazar, Gao and Etemad to have the feature of wherein the DCI comprises an indication associated with aperiodic CSI reporting, wherein the indication comprises a 0 value state or a 1 value state. The suggestion/motivation would have been to have sufficient control and signaling mechanisms for effective management of CoMP communications with a UE (Etemad paragraph 0003).


Allowable Subject Matter

Claims 4, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 12 and 20 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the reporting of the CSI is prioritized based oat least in part on the CSI request field; in combination with all other limitations in the base claim and any intervening claims. 


Response to Arguments

Applicant’s arguments filed on 5/3/2022 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414